FIRST COURT OF APPEALS
            301 Fannin •8ti§S(^jr§^S^SHf>
            Houston,   .Texas.,                                         U.S. POSTAGE » PITNEY BOWES


            RE:     Case   No.


Style:      Marco Antonio Moreno
                                                                       0001372104 MAR     18 2015
     v.     The State of Texas


          The time for filing the STATE'S brief has expired.         As of this date,   neither the
brief nor a motion for extension of         time has been filed by the State's counsel.               If
you intend to file a brief in this case, within 10 days of the date of this notice you
must file a motion requesting an extension of time along with your brief or a motion
to extend Llu[tfafet*FfWfe a kriei Please notify the Court within 10 days if you do not
intenc
          Aft^fttfBWF&f*APPEALS
              HOUSTON. TPW
T.   C.   Case -^ 16198                        Christopher A.        Prine, Clerk of the Court

                  APR * O ZUIJ     Marco Antonio Moreno

                                                                      fk^
                                                                                              v^
                                   TDCJ#01926049

           CHRISTOP
          CLERK

                                     773     CC       1            7 2 04/0S/15
                                   RETURN     TO          5ENDER
                                  ATTEMPTED       -       NOT KNOWN
                                    UNABLE    TO          FORWARD
                                                          *aco.a _i A411.A1-34